              Case 2:21-cv-00117-JLR Document 18 Filed 07/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          PROGRESSIVE CASUALTY                           CASE NO. C21-0117JLR
            INSURANCE COMPANY,
11                                                         ORDER
                                 Plaintiff,
12                 v.

13
            THE UNITED STATES OF
14          AMERICA,

15                               Defendant.

16          Before the court is the joint status report submitted by Plaintiff Progressive
17   Casualty Insurance Company and Defendant the United States of America. (JSR (Dkt.
18   # 17).) The parties represent that they are “presently in the process of dismissing this
19   case in deference to the related matter pending in this District.” (Id. at 2.) They further
20   state that, “[i]f a prompt dismissal cannot be reached, the parties will request
21   consolidation of this matter” with a related matter in this district. (Id.) Accordingly, the
22   court DIRECTS the parties to file, within 10 days of the filing of this order, either a


     ORDER - 1
              Case 2:21-cv-00117-JLR Document 18 Filed 07/27/21 Page 2 of 2




 1   stipulated motion of dismissal or a status report regarding their efforts to dismiss or

 2   consolidate this matter.

 3          Dated this 27th day of July, 2021.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
